Remark
	This Office action has been issued in response to amendments filed on 11/18/2020.
Examiner’s amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Peter Zura on January 27, 2022 .
The application has been amended claims as follows:
14.	(Currently Amended):  A method for operating a parking assistance system in a motor vehicle, comprising:
detecting environment data in the area of the motor vehicle via a detection device;
searching for a potential parking space via the parking assistance system using the detected environment data, wherein longitudinal and transverse control of the motor vehicle is determined by the parking assistance system based on the detected environment data;
detecting further environment data in the area of the motor vehicle via the detection device during the searching for the potential parking space;
surveying parking spaces in an area of the potential parking space via the parking assistance system on the basis of the further environment data; and
determining a valid parking space for the motor vehicle on the basis of the surveyed parking spaces.

15.	(Previously Presented):  The method according to claim 14, wherein the longitudinal and transverse control of the motor vehicle is dependent on a detection range of the detection device.

16.	(Previously Presented):  The method according to claim 15, wherein the longitudinal and transverse control of the motor vehicle is configured such that a maximum distance to other vehicles and/or obstacles, which is predefined on the basis of the detection range, is not exceeded.

17.	(Previously Presented):  The method according to claim 15, wherein the longitudinal and transverse control of the motor vehicle is configured such that a minimum distance to other vehicles and/or obstacles, which is predefined on the basis of the detection range, is maintained.

18.	(Previously Presented):  The method according to claim 14, wherein the longitudinal and transverse control of the motor vehicle is configured such that an optimal field of vision is determined for the detection device for scanning the parking spaces that are to be surveyed.

19.	(Previously Presented):  The method according to claim 14, further comprising detecting other vehicles and/or obstacles on the basis of the further environment data, wherein the longitudinal and transverse control is configured such that the detected other vehicles and/or obstacles are avoided.

20.	(Previously Presented):  The method according to claim 14, wherein the further environment data comprises a scanned vehicle environment via at least one of a (i) camera, (ii) ultrasonic sensor, and/or (iii) radar sensor in the detection device.

potential parking space occurs under the condition that the motor vehicle may be manually controlled by a driver.

22.	(Previously Presented):  The method according to claim 14, further comprising driving the motor vehicle, via the parking assistance system, into the valid parking space under the condition that the motor vehicle may be manually controlled by a driver.

23.	(Previously Presented):  The method according to claim 14, further comprising determining the motor vehicle is in a predefined area, wherein the surveying parking spaces via the parking assistance system occurs fully autonomously.

24.	(Previously Presented):  The method according to claim 14, further comprising driving the motor vehicle fully autonomously into the determined valid parking space for the motor vehicle.

25.	(Currently Amended):  A system for operating a parking assistance system in a motor vehicle, comprising: 
a detection device; and
a parking assistance system, wherein the detection device and parking assistance system are configured to:
detect environment data in the area of the motor vehicle via the detection device;
search for a potential parking space via the parking assistance system using the detected environment data, wherein longitudinal and transverse control of the motor vehicle is determined by the parking assistance system based on the detected environment data;
detect further environment data in the area of the motor vehicle via the detection device during the searching for the potential parking space;
survey parking spaces in an area of the potential parking space via the parking assistance system on the basis of the further environment data; and
determine a valid parking space for the motor vehicle on the basis of the surveyed parking spaces.

26.	(Previously Presented):  The system according to claim 25, wherein the longitudinal and transverse control of the motor vehicle is dependent on a detection range of the detection device.

27.	(Previously Presented):  The system according to claim 26, wherein the longitudinal and transverse control of the motor vehicle is configured such that a maximum distance to other vehicles and/or obstacles, which is predefined on the basis of the detection range, is not exceeded.

28.	(Previously Presented):  The system according to claim 26, wherein the longitudinal and transverse control of the motor vehicle is configured such that a minimum distance to other vehicles and/or obstacles, which is predefined on the basis of the detection range, is maintained.

29.	(Previously Presented):  The system according to claim 25, wherein the longitudinal and transverse control of the motor vehicle is configured such that an optimal field of vision is determined for the detection device for scanning the parking spaces that are to be surveyed.

30.	(Previously Presented):  The system according to claim 25, wherein the detection device and parking assistance system are configured to detect other vehicles and/or obstacles on the basis 

31.	(Previously Presented):  The system according to claim 25, wherein the further environment data comprises a scanned vehicle environment via at least one of a (i) camera, (ii) ultrasonic sensor, and/or (iii) radar sensor in the detection device.

32.	(Currently Amended):  The system according to claim 25, wherein the detection device and parking assistance system are configured to search for the potential parking space under the condition that the motor vehicle may be manually controlled by a driver.

33.	(Previously Presented):  The system according to claim 25, wherein the parking assistance system is configured to drive the motor vehicle into the valid parking space under the condition that the motor vehicle may be manually controlled by a driver.

34.	(Previously Presented):  The system according to claim 25, wherein the detection device and parking assistance system are configured to determine that the motor vehicle is in a predefined area and survey the parking spaces fully autonomously.



Allowable Subject Matter
	Claims 14-33 are allowable.

	The following is an examiner’s statement of reasons for allowance: At the time of this invention, prior art such as Hayakawa (US Pub No. 20180315312) directed to parking assist 
The prior art of record is different than the claimed invention because in the claimed invention detecting further environment data in the area of the motor vehicle via the detection device during the searching for a the potential parking space; surveying parking spaces in an area of the potential parking space via the parking assistance system on the basis of the further environment data; and determining a valid parking space for the motor vehicle on the basis of the surveyed parking spaces . This in view of the other limitations of claim 1 result in the claimed invention being novel and non-obvious.  Similarly for claims 25.  Accordingly claims 14-33 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Munear Akki whose telephone number is (571) 272-3428.  The examiner can normally be reached on 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information 

/MUNEAR T AKKI/Primary Examiner, Art Unit 2687